         Case 20-03195-sgj Doc 29 Filed 04/30/21                 Entered 04/30/21 08:03:17           Page 1 of 1
BTXN 027 (rev. 06/13)
                                         UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS


In Re:                                                       §
Highland Capital Management, L.P. and CLO Holdco,            §
Ltd.                                                         §
                                                             §    Case No.: 19−34054−sgj11
                                      Debtor(s)              §    Chapter No.: 11
Official Committee of Unsecured Creditors                    §
                                      Plaintiff(s)           §    Adversary No.:      20−03195−sgj
      vs.                                                    §
CLO Holdco, Ltd. et al.                                      §
                                      Defendant(s)


Dear Ms. Montgomery:

     The above referenced case has been reviewed as part of the Clerk's Office continuing effort to identify cases that
are deficient for specific documents. Our review indicates that this case requires:

                Interim Report
                Trustee's Final Account
                Trustee's Final Report
                341 Meeting Minute Sheet and Exempt Property Report
                Report of Trustee in No−Asset Case and Application for Closing
                Motion to Dismiss debtor's Failure to Attend 341 Meeting
                Other: notice of hearing (RE: related document(s)[7] Motion for preliminary injunction filed by
                Plaintiff Official Committee of Unsecured Creditors filed by Plaintiff Official Committee of
                Unsecured Creditors)

                Responses due by 5/7/2021.

Please electronically file the requested documents, provide a specific date for which this information will be provided
to the Court, or provide information as to why this case should remain open. Failure to respond within one week from
the date of this letter may result in the Court setting a status conference to determine why the document(s) has not
been filed or the matter may be denied for want of prosecution.



DATED: 4/30/21                                    FOR THE COURT:
                                                  Robert P. Colwell, Clerk of Court

                                                  by: /s/C. Ecker, Deputy Clerk
                                                  cathy_ecker@txnb.uscourts.gov
